Citation Nr: 1002058	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for conjunctivitis, 
keratosis, and opacities, to include as secondary to toxic 
gas exposure.  

2.  Entitlement to service connection for catarrhal fever, to 
include as secondary to toxic gas exposure.

3.  Entitlement to service connection for scars in the lungs 
and chronic bronchitis, but not including mesothelioma, 
chronic obstructive pulmonary disease (COPD), and asbestosis, 
to include as secondary to toxic gas exposure.  

4.  Entitlement to service connection for squamous cell 
carcinoma of the skin, to include as secondary to toxic gas 
exposure.

5.  Entitlement to service connection for laryngitis with 
choking and speech problems, to include as secondary to toxic 
gas exposure.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to July 
1946, and September 1948 to March 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.

The Board remanded the Veteran's claims in November 2005 for 
further development-including issuance of a supplemental 
statement of the case based upon the finding that the Veteran 
filed a timely notice of disagreement to the December 1999 
rating decision.  The requested action was taken and the 
claim has been returned to the Board for adjudication.  

The Board notes that the Veteran was denied service 
connection for cataracts in a February 2004 rating decision.  
The Veteran did not appeal this denial and it became final; 
however, his appeal of service connection for other eye 
disabilities, including conjunctivitis, keratitis, and 
opacities are still actively on appeal.  As such, the Board 
will proceed with the eye disability claim as characterized 
on the title page of this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that a remand is necessary to cure a procedural 
deficiency regarding the above-noted claims.  

The Veteran's claim was originally denied in December 1999 as 
not well-grounded.  In August 2000, the Veteran submitted a 
timely notice of disagreement.  Thereafter, he was not 
provided notice compliant with the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Board recognizes that the Veteran has received 
various notices regarding his other claims, but they do not 
specifically address the above-noted issues.  Given the 
nature of the issues involved and to preserve the Veteran's 
due process rights, the Board finds that a remand is 
necessary to provide the Veteran with appropriate VCAA notice 
for the specific claims identified above prior to final 
adjudication of his claims.  This notice should also include 
notice compliant with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
 
In addition to the VCAA notice, the Veteran should be 
scheduled for a VA examination regarding his claim of service 
connection for conjunctivitis, keratosis, and opacities.  In 
a February 1945 treatment record, the Veteran's eyes were 
noted to be reddened and the Veteran currently contends that 
this was his onset of keratitis.  The Veteran essentially 
contends that he experiences conjunctivitis, keratosis, and 
opacities of eyes due to gas exposure in service.  The 
Veteran's service treatment records (STRs) reflect a January 
1949 entry related to his complaints of anxiety.  At that 
time, the Veteran reported experiencing "flashes of 
lightning" when his eyes were closed following being hit in 
the head with a plane propeller.  There was no notation of 
any eye pathology noted at service discharge, and he was 
found to have equal pupils with reaction to light and air.  
Post-service treatment records reflect complaints of eye 
problems.  The Veteran has reported experiencing eye problems 
since service, and although he is not competent to offer a 
diagnosis or etiology of his claimed condition, he is 
certainly competent to report symptoms such as eye pain or 
difficulty with vision.  

In August 2003, the Veteran underwent a VA eye examination.  
The Veteran was noted to have a history of lens opacities in 
both eyes due to what the Veteran reported as glass 
experiments during service.  The examiner diagnosed the 
Veteran as having psuedophakia and exotropia with right 
hypertropia.  The examiner did not indicate whether these 
conditions were congenital in nature and she made no mention 
regarding any conjunctivitis, keratosis, or opacities of the 
eyes.  Additionally, she offered no opinion as to the 
etiology of the diagnosed conditions and whether they were 
caused or worsened by the Veteran's service.  

Upon careful review of the evidence of record, the Board 
finds that a VA examination should be scheduled to determine 
whether the Veteran has any current eye disability and 
whether it is attributable to his period of active duty.  As 
noted above, the Veteran underwent a VA examination, but it 
is inadequate as it did not include an opinion as to whether 
any current eye disability is attributable to his in-service 
treatment for reddened eyes and complaints of flashes of 
lightning when his eyes were closed following a head injury.  
The Board notes that once VA undertakes the effort to provide 
an examination when developing a service connection claim, 
the examination must be an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As the Board finds 
that the VA examination conducted was inadequate, the Veteran 
must be afforded a new VA examination to determine the nature 
and etiology of the claimed eye disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the Veteran's notice compliant 
with Veterans Claims Assistance Act of 
2000 (VCAA).  This should include notice 
regarding the Veteran's alleged gas 
exposure and notice compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any eye disability.  The 
Veteran's claims folder should be made 
available to the examiner.  The examiner 
is to perform all necessary clinical 
testing and render all appropriate 
diagnoses.  The examiner should then 
render an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed eye disability its onset in 
service or is related to a service-
connected disability.  The examiner should 
specifically address the STRs that note 
one instance of reddened eyes and the 
Veteran's complaints of flashes of 
lightning when closing his eyes following 
a head injury.  The examiner should 
provide rationale for all opinions given.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary and procedural development and the Board, at this 
time, does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable.  The Veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



